Filed 7/25/14 P. v. Serrano CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C074899

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF120504A)

         v.

CESAR SOCORRO SERRANO,

                   Defendant and Appellant.




         Appointed counsel for defendant Cesar Socorro Serrano has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.
                                                 BACKGROUND
         On May 5, 2012, Stockton police officers, believing defendant was on searchable
probation, went to the house where they thought defendant lived to conduct a search.

                                                             1
Several officers went to the front door of the residence and knocked, while one officer
went to the rear of the house. After knocking and announcing their presence several
times, one of the officers heard someone inside running toward the east side of the house
and heard “what sounded like a toilet seat.” Defendant was detained after the officer
stationed to the rear of the house saw him crawl out of a bathroom window.
        During a subsequent search of the house, officers found a loaded firearm
submerged in the water inside the toilet tank in that same bathroom. It had small air
bubbles on its surface. The firearm was a single-stack, .45-caliber semiautomatic and
was determined to have been recently stolen. The officers also located ammunition of
different caliber than the firearm. Defendant claimed he did not live at the house and
knew nothing about the gun.
        Defendant was charged with possession of a firearm by a felon (Pen. Code,
§ 29800, subd. (a)(1)),1 possession of ammunition by a felon (§ 30305, subd. (a)(1)),
criminal street gang activity (§ 186.22, subd. (a)), receiving stolen property (§ 496, subd.
(a)), and resisting a peace officer (§ 148). The trial court held defendant to answer only
on possession of a firearm and ammunition by a felon. The People then filed an
information that included the receiving stolen property and resisting an officer counts.
Defendant filed a section 995 motion to dismiss the added counts. The trial court
dismissed the receiving stolen property count but defense counsel withdrew the request to
dismiss the resisting a peace officer count for strategic reasons.
        Defendant also filed a motion to suppress, pursuant to section 1538.5, alleging the
search of the residence was unlawful because defendant was not actually on searchable
probation. The People opposed the motion on the grounds that defendant, who had
claimed not to live at the residence, did not have standing to contest the search. The trial




1   Further undesignated statutory references are to the Penal Code.

                                              2
court (Humphreys, J.) denied the motion, finding defendant had failed to establish that he
had a reasonable expectation of privacy in the area searched.
        After multiple Marsden motions,2 including two that were granted due to
breakdowns in the attorney/client relationship, as well as a suspension of the proceedings
due to a competency hearing (§ 1368), defendant pled no contest to possession of a
firearm by a felon. In accordance with the plea agreement, the trial court sentenced
defendant to the low term of 16 months, and the parties stipulated to 487 days of custody
credit, which provided defendant with a sentence of time served. After defendant’s
appellate counsel sent a Fares letter to the trial court,3 fines and fees were modified and
imposed as follows: a $240 restitution fine and a suspended $240 parole revocation fine;
a $24 collection fee; a $40 court security fee; and a $30 conviction assessment.
        Defendant appeals. He did not obtain a certificate of probable cause. (§ 1237.5.)
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the facts of the case and asks us to
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Counsel advised defendant of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we have
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                       DISPOSITION
        The judgment is affirmed.




2   People v. Marsden (1970) 2 Cal. 3d 118.
3   People v. Fares (1993) 16 Cal. App. 4th 954.

                                               3
                           DUARTE   , J.



We concur:



     RAYE    , P. J.



     BUTZ    , J.




                       4